                                                                                                     S DISTRICT
                                                                                                  ATE           C
                                                                                                 T




                                                                                                                              O
                                                                                             S




                                                                                                                               U
                                                                                           ED




                                                                                                                                RT
               1   Eric W.Daiily,#201621                                                                                  ED
                                                                                                               ORDER




                                                                                       UNIT
                                                                                                        O
                                                                                                IT IS S
                   Jordan M. Green,#247126




                                                                                                                                    R NIA
              2    CITY OF PETALUMA
                   City Attorney's Office
                                                                                                                     e s t m o re




                                                                                        NO
              3    11 English Street                                                                          andis W
                                                                                                 J u d ge K




                                                                                                                                    FO
                   Petaluma, California 94952




                                                                                         RT




                                                                                                                                LI
              4    Telephone: (707)778-4362
                                                                                                ER




                                                                                           H




                                                                                                                              A
                   Facsimile:    (707)206-6040                                                       N                          C
                                                                                                                       F
              5    citvattv@ci.petaluma.ca.us                                                            D IS T IC T O
                                                                                                               R
              6     Attorneysfor Defendants
                    CITY OF PETALUMA
              7     Lieutenant Ron Klein (incorrectly sued as Ron Kline)
                    Officer Alec Thompson (incorrectly sued as Alex Thompson)


                   Mr. Sean Sebring
                   30 North Napa Drive
              10   Petaluma, California 95952
                   Telephone:(707)775-8197
              11   snicholassebrimi@,gmail.com

              12    Pro Se Litigant

              13
c o y -2
1.-^ 1        14                                 UNITED STATES DISTRICT COURT
S IMi
-
         i    15                              NORTHERN DISTRICT OF CALIFORNIA
u       - 5
    C    —
                                                                {OAKLAND)
              16
                   SEAN SEBRING,an individual,                        Case No.: 4:17-cv-06483-KAW
              17
                                          Plaintiff,
              18                                                      Complaint Filed: August 10, 2017
                           V.

              19                                                      JOINT STIPULATION FOR DISMISSAL
                   RON KLINE,an individual, ALEX                      WITH PREJUDICE
              20   THOMPSON,an individual, CITY OF
                   PETALUMA,a California Municipality,
              21   and DOE 1 through DOE 100, inclusive.

              22                          Defendants.

              23
                          Pursuant to the parties' April 23, 2019 settlement agreement and Fed. R. Civ. P.
              24
                   41(a)(l)(A)(ii), the parties stipulate and agree to dismiss this action with prejudice, with each
              25
                   party to bear its own costs, attorney fees, and expenses.
              26
                          IT IS SO STIPULATED.
              27

              28
                                                                         1
                                                   Joint Stipulation for Dismissal with Prejudice
                                                               4:17-cv-06483-KAW
               1                                          Respectfully submitted,

               2
                    Dated: April 24, 2019                 CITY OF PETALUMA
               3
                                                  By:
               4                                                   /s/ Jordan M. Green
                                                           Eric W. Danly
               5                                           Jordan M. Green

               6                                           CITY OF PETALUMA
                                                           Lieutenant Ron Klein (incorrectly sued as Ron Kline)
               7                                           Officer Alec Thompson (incorrectly sued as Alex
                                                           Thompson)
               8

               9
                    Dated: April 5*^2019                  SEAN N. SEBRING
               10

               11                                   Bv:                                      —V,
                                                            Sean N. Sebring                  ^ \
               12                                           Pro Se Litigant
               13
cs
io
          —t




               14
  -




  F
^ s
O O
      m   «
  <
    - B        15
U i. — 3
  u       "3
          £    16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                 2
                                            Joint Stipulation for Dismissal with Prejudice
                                                        4:17-cv-06483-KAW
           1                                           PROOF OF SERVICE

           2

                       I, the undersigned, am a citizen of the United States and a resident of the County of
           3

           4    Sonoma. I am over the age of eighteen years and not a party to this action. My business address

           5    is 11 English Drive, Petaluma, California 94952. I served the following documents below, by
           6    placing a true copy for collection at Petaluma City Hall, enclosed in a sealed envelope, with first-
           7
                class postage thereon fully prepaid, addressed as follows:
           8
                                  JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
           9
                                                         Mr. Sean N. Sebring
           10                                            30 North Napa Drive
                                                         Petaluma, CA 94952
           11
                       I am readily familiar with this business's practice for collecting and processing
           12

  o
  2   ^    13
                correspondence for mailing. On the same day that correspondence is placed for collection and

           14   mailing, it is deposited in the ordinary course of business with the United States Postal Service,
^ III
U £r>- I
           15   for collection and mailing.
  O   S
           16
                       I declare under penalty of perjury under the laws of the State of California that the
           17
                foregoing is true and correct,    yy j
           18
                       DATED on thisA^'^a^of April, 2019.
           19

           20

                                                                                                  Legal Assistant
           21

           22

           23

           24

           25

           26

           27

           28

                                                 Joint Stipulation for Dismissal with Prejudice
                                                            4:17-cv-06483-KAW
